Title: To George Washington from the Board of War, 24 June 1780
From: Board of War
To: Washington, George



Sir,
War office [Philadelphia] June 24. 1780

The Board have the honor to inclose the extract of a letter from Genl Woodford, respecting the situation of his health, and his desire to be removed to a more Northerly climate: as the Board are satisifed of the truth of what the General alledges, they are much surprized that Sir Harry Clinton should be so wanting to humanity as to refuse so reasonable a request.
The terms on which the General Officers of the Enemy have been favored with indulgences, are best known to your Excellency, to whom the Board beg leave to submit the case of Genl Woodford. I have the honor to be with the highest respect Yr Excellency’s Most Obedt Servt

by ord.Ben. Stoddert secy

